ACCEPTED
                                                                          01-15-00233-cv
                                                                FIRST COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                                                      4/9/2015 2:03:23 PM
                                                                     CHRISTOPHER PRINE
                                                                                   CLERK

                        NO. 01-15-00233-CV
             ________________________________________
                                                         FILED IN
                                                  1st COURT OF APPEALS
                    IN THE COURT OF APPEALS           HOUSTON, TEXAS
                     FOR THE FIRST DISTRICT       4/9/2015 2:03:23 PM
                        HOUSTON, TEXAS            CHRISTOPHER A. PRINE
             ________________________________________     Clerk


EL AHORRO PROPERTIES, LLC, ADVENTURE SUPERMARKETS, LLC
             and ROSARA INVESTMENTS, LLC
                                Appellants

                                 vs.

                        AYDA MARTINEZ
                                    Appellee

__________________________________________________________________

      UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME
                 TO FILE BRIEF OF APPELLANTS
__________________________________________________________________




EGGLESTON & BRISCOE, LLP
David W. Smith
Texas State Bar No. 24027868
dws@egglestonbriscoe.com
4800 Three Allen Center
333 Clay Street
Houston, Texas 77002
(713) 659-5100—Telephone
(713) 951-9920—Facsimile

                       Attorneys for Appellants




                                  1
TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellants, El Ahorro Properties, LLC, Adventure Supermarkets, LLC and

Rosara Investments, LLC, pursuant to Texas Rules of Appellate Procedure 10.5(b)

and 38.6(d), file their Unopposed Motion for Extension of Time to File Brief of

Appellants.

      Appellants’ Brief is currently due on April 20, 2015. Appellants seek a

twenty-one (21) day extension to file their brief. If granted, Appellant’s Brief

would be due on May 11, 2015.

      This is Appellants’ first request for an extension of time to file their brief.

Appellee does not oppose this motion.

      Appellants need an extension of time to file their brief because the parties

are attempting to resolve the arbitration issue. Appellee recently had surgery. As a

result, counsel for Appellee has not had the opportunity to consult with her

regarding whether to consent to arbitration in order to avoid the time and expense

associated with this appeal. Further, counsel for Appellant has an out of town

deposition that will take him out of the office on April 15th-16th and family

commitments April 17th-19th. As a result, Appellants cannot delay filing this

extension until the parties determine whether an agreement can be reached.




                                         2
                                     PRAYER

      For these reasons, Appellants El Ahorro Properties, LLC, Adventure

Supermarkets, LLC and Rosara Investments, LLC pray that this Court grant a

twenty-one (21) day extension of time to file their Brief. Appellants also pray for

such further relief to which they may be entitled.

                                              Respectfully submitted,

                                              EGGLESTON & BRISCOE, LLP
                                              4800 Three Allen Center
                                              333 Clay Street
                                              Houston, Texas 77002
                                              713.659.5100 – Telephone
                                              713.951.9920 – Fax

                                              By:    /s/ David W. Smith
                                                David W. Smith
                                                State Bar No. 24027868
                                                dws@egglestonbriscoe.com

                                              ATTORNEYS FOR APPELLANTS




                                          3
                      CERTIFICATE OF CONFERENCE

      I certify that I have conferred with Rick Molina, counsel for Appellee, and

Appellee does not oppose the relief sought in this motion.



                                             __/s/ David W. Smith_______
                                             David W. Smith




                                         4
                        CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the foregoing instrument was
served on the following counsel of record via electronic notification and/or
facsimile on this the 9th day of April 2015:

      Rick Molina
      Molina Law Firm
      11550 Fuqua, Suite 580
      Houston, Texas 77034


                                           __/s/ David W. Smith_______
                                           David W. Smith




                                       5